DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Responsive to Notice of Withdrawal from Issue (PTOL-67) filed 12/15/2021. Any previous indication of allowability of claims is withdrawn. Claims 11, 16, 17, and 19-21 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 16, 17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 recites a method (process = 2019 PEG Step 1 = yes) comprising: precalculating a future characteristic value in one desired future time frame with the simulation; comparing the precalculated future characteristic value with a predetermined limit value and with a characteristic value determined during ongoing operation of the traffic system.
Claim 20 recites a device (machine, manufacture = 2019 PEG Step 1 = yes) comprising: precalculate a future characteristic value in a future time frame with the simulation, compare the precalculated future characteristic value with a predetermined limit value and a characteristic value determined during ongoing operation of the traffic system.
Claim 21 recites a traffic system (machine = 2019 PEG Step 1 = yes) comprising a device according to claim 20.
Step 2A, Prong One:
Claims 11, 20, and 21 are substantially drawn to mathematical concepts. As to the precalculating and comparing limitations, it appears that they are used similarly to computations using math to do so. If a claim limitation, under its broadest reasonable interpretation, covers (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two:
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
Claims 11, 20, and 21 recite “monitoring a power supply device”, determining a current characteristic quantity of the power supply device, and determine a current characteristic quantity of the traffic system limitations. The specification reads: "detection devices 8 can be a variety of types of sensors or devices, which detect and/or supply the characteristic quantities" (see page 6, lines 15-17). These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts, such as. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. As to the outputting a response based on the comparisons limitation, it is considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. 
Claims 11, 20, and 21 recite “creating/generating a computer-based model of the power supply device, simulating an operation of the power supply device, and simulating the power supply device”. They are insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". 
(2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
The claims recite the additional elements of during ongoing operation of a traffic system, as well as modelling device configured to, detection device configured to, and simulation device configured to in claims 20 and 21. The specification reads: "a traffic system may be for instance a railway system with track-bound vehicles or also a system with e-trucks, in other words trucks with an electric power supply" (see page 6, lines 6-8) and "the traffic system shown by way of example in Figure 1 is a railway system 1, which by way of example here has a real existing part 2 and a digitally existing part 3" (see page 6, lines 19-21).
As to the real existing part, the specification reads: "The real part 2 contains, for instance, the rail network, the rail vehicles, the power supply device 15, the signaling technology, the stations etc. The power supply device 15 makes available the energy required for the railway system 1 and is a traction power supply, for instance" (see page 6, lines 22-27). They amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP 2106.05(b) Particular Machine, MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and 
As to the devices of the digitally existing part, they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: "In Figure 1, the digital part 3 comprises a number of function devices 10, a computing device 17, and a simulation device 6, which has a parameter device 4 and a model device 5" (see page 7, lines 1-4). "The traffic system 1 has an inventive monitoring device 9, which comprises the detection devices 8, the communication device 7, and the simulation device 6 with the model device 5 and the parameter device 4" (see page 7, lines 11-14). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation.
As to the additional elements of creating/generating a computer-based model of the power supply device, simulating an operation of the power supply device, and simulating the power supply device; as discussed above, they are insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. The specification reads: "method and device of the afore-described type is known from the prior art, for instance by the simulation software Sitras Sidytrac by the company Siemens, with the aid of which an AC or DC traction power supply can be simulated. In this regard, predetermined parameters, which are relevant to the power supply device, are entered and the software then creates a computer-based model of the power supply device" (see page 1, lines 14-21). Examiner notes that various other locations 
Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Step 2A, Prong One:
Dependent claims 16, 17, and 19 are substantially drawn to mathematical and/or numerical concepts. As to the “when the at least one predetermined limit value is reached or exceeded” and "calculating parameters… with the simulation" limitations, it appears that they are used similarly to computations using math to do so. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two:
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
As to the outputting a warning message and introducing a measure, they are considered generic displaying. Examiner notes that various locations in the Application description repeat introducing a measure without elaboration. Displaying has not been held by the courts to be (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B:
As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).

Accordingly, claims 11, 16, 17, and 19-21 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Allowable Subject Matter
Claims 11, 16, 17, and 19-21 are allowable over prior art of record. They will be allowed once all outstanding rejections are traversed. 
A reason for the indication of allowable subject matter was provided in the Office Action dated 11/10/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/7/22Primary Examiner, Art Unit 2146